              Case 2:18-cr-00217-RSM Document 660 Filed 02/24/21 Page 1 of 3




 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 7                                         AT SEATTLE

 8    UNITED STATES OF AMERICA,
                                                       CASE NO. CR18-217RSM
 9
                     Plaintiff
10                                                     ORDER DENYING DEFENDANT
             v.                                        WOOLARD’S MOTION TO COMPEL
11                                                     GOVERNMENT TO IDENTIFY CO-
      BRADLEY WOOLARD,                                 CONSPIRATOR STATEMENTS
12
                     Defendant.
13

14
            This matter comes before the Court on Defendant Woolard’s Motion to Compel
15
     Government to Identify Co-Conspirator Statements. Dkt. #401. The Government has filed an
16

17   opposition brief. Dkt. #516.

18          The Court need not recount the lengthy background of this case to rule on this limited

19   issue. Defendant Woolard’s Motion focuses on the basic procedural facts and state of discovery
20   in this case. Mr. Woolard is charged, along with several other co-defendants, with Conspiracy
21
     to Distribute and the Possession with Intent to Distribute Furanyl Fentanyl, firearm offenses and
22
     Money Laundering. The Government has produced hundreds of thousands of pages of discovery,
23
     including numerous text messages and other electronic communications. Both parties cite to the
24

25   Scheduling Order, which states that “the government is to produce Jencks Act, Rule 26.2, and

26   Giglio impeachment materials, including information relating to known non-testifying declarants

27

     ORDER DENYING DEFENDANT WOOLARD’S MOTION TO COMPEL GOVERNMENT
     TO IDENTIFY CO-CONSPIRATOR STATEMENTS – 1
               Case 2:18-cr-00217-RSM Document 660 Filed 02/24/21 Page 2 of 3




     under Fed.R.Evid. 806 (if any), three weeks before trial.” Dkt. #389 at 2. It does not direct the
 1

 2   Government to identify with particularity the statements it will seek to introduce as co-

 3   conspirator statements under F.R.E. 801(d)(2)(E). Motions in limine are to be filed three weeks

 4   prior to trial as well. Id. at 3.
 5
             Mr. Woolard moves the Court to compel the Government to identify with particularity
 6
     the co-conspirator statements “sufficiently in advance of trial so that motions in limine may be
 7
     brought as to those statements” or to “prevent the government from offering any of the alleged
 8
     out-of-court co-conspirator statements during their case in chief.” Dkt. #401 at 4.
 9

10           The Government argues that this Motion is premature because there are several pending

11   evidentiary Motions that will affect available co-conspirator statements and unnecessary because
12   the Scheduling Order will give Defendants enough time to prepare to object to co-conspirator
13
     statements at trial, even if they cannot do so via motions in limine three weeks prior to trial. Dkt.
14
     #516. The Government cites to three cases out of New York where the instant relief was denied.
15
     Id. at 3 (citing United States v. Barret, 824 F. Supp. 2d 419, 461 (E.D.N.Y. 2011); United States
16

17   v. Rivera, 2010 WL 1438787 (E.D.N.Y 2010); United States v. Russo, 483 F.Supp.2d 301, 310

18   (S.D.N.Y.2007)). The Government also argues this Motion is unduly burdensome “because, as

19   to verbal testimony, the government cannot know in precise detail what cooperating co-
20   conspirators might say on direct (or cross) examination.” Id. at 2. The Government points out
21
     that Defendants are seeking to compel “more specific obligations on the government than any
22
     Statute, Criminal Rule, Local Rule, or precedent demands.” Id.
23
             The Court agrees that the instant Motion is premature to the extent that the Government
24

25   cannot be expected to provide all the co-conspirator statements it will rely on prior to the Court’s

26   rulings on pending evidentiary Motions. More importantly, however, the Court finds that

27

     ORDER DENYING DEFENDANT WOOLARD’S MOTION TO COMPEL GOVERNMENT
     TO IDENTIFY CO-CONSPIRATOR STATEMENTS – 2
              Case 2:18-cr-00217-RSM Document 660 Filed 02/24/21 Page 3 of 3




     disclosure now is unnecessary and overly burdensome given the existing mechanisms for
 1

 2   Defendants to object in the pretrial period and at trial, and unwarranted in that Defendants are

 3   asking for more than is required by law and the Court’s Scheduling Order. If necessary, the

 4   Court will rule on a pretrial motion from Defendants on this issue filed after the deadline for
 5
     motions in limine but prior to trial.
 6
            Having reviewed the briefing, along with the remainder of the record, the Court hereby
 7
     finds and ORDERS that the Defendant Woolard’s Motion to Compel Government to Identify
 8
     Co-Conspirator Statements, Dkt. #401, is DENIED.
 9

10          DATED this 24th day of February, 2021.

11

12

13
                                                 A
                                                 RICARDO S. MARTINEZ
14                                               CHIEF UNITED STATES DISTRICT JUDGE

15

16

17

18

19

20

21

22

23

24

25

26

27

     ORDER DENYING DEFENDANT WOOLARD’S MOTION TO COMPEL GOVERNMENT
     TO IDENTIFY CO-CONSPIRATOR STATEMENTS – 3
